Citation Nr: 0125292	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  97-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for heart disease to 
include coronary artery disease (CAD). 

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for otitis.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for glaucoma.

4.  Entitlement to service connection for a disorder of the 
cervical spine.

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a vascular disorder 
to include peripheral vascular disease (PVD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
January 1967. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 RO decision that denied service 
connection for hypertension, a vascular disorder and a 
disorder of the cervical spine, and also found that the 
veteran had not submitted new and material evidence 
sufficient to reopen claims for service connection for CAD, 
glaucoma and otitis.  While the April 1997 decision also 
addressed shortness of breath, dizziness and fatigue, the 
Board notes that these are symptoms, which, over the years, 
have been associated by the veteran with various conditions 
for which he asserts claims for service connection.  As they 
remain symptoms of claimed disorders identified in the issues 
listed above, and not separate diagnoses in and of 
themselves, these symptoms are not listed separately among 
the issues on appeal.    

A hearing was held before a hearing officer at the RO in 
Waco, Texas, in January 2001.  Additionally, in August 2001, 
the veteran testified at a personal hearing before the 
undersigned Board Member.  Transcripts of both hearings have 
been associated with the claims file.

During his August 2001 hearing the veteran indicated that he 
may have hepatitis due to service.  As this issue has not 
been addressed by the agency of original jurisdiction it is 
referred to the RO for action deemed appropriate.

The issues of entitlement to service connection for a 
disorder of the cervical spine,  hypertension and a vascular 
disorder will be addressed in the REMAND portion of this 
document.   Additionally, as will be explained below, the 
Board finds that the veteran's claims regarding heart and 
vascular disorders are inextricably intertwined, and 
therefore they must be addressed together.  Harris v. 
Derwinski, 1. Vet. App. 180 (1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's previously denied claims on 
appeal has been obtained by the RO.

2.  The Board denied the veteran's claim for service 
connection for a heart disorder in January 1992.  The veteran 
was notified of this decision and of his appeal rights at 
that time and did not appeal the decision.

3.  New evidence has been presented since the last final 
Board decision in January 1992 that bears directly and 
substantially on the claim of service connection for heart 
disease to include CAD.
	
4.  Service connection was denied for otitis in a June 1989 
RO decision.  The veteran was notified of this decision and 
of his appeal rights at that time and did not appeal the 
decision.

5.  No new evidence has been presented since the last final 
RO decision in June 1989 that bears directly and 
substantially on the claim of service connection for otitis.

6.  Service connection was denied for glaucoma in a January 
1992 Board decision.  The veteran was notified of this 
decision and of his appeal rights at that time and did not 
appeal the decision.

7.  No new evidence has been presented since the last final 
Board decision in January 1992 that bears directly and 
substantially on the claim of service connection for 
glaucoma.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for heart disease to include CAD.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2001).

2.  New and material evidence has not been submitted for the 
purpose of reopening the veteran's claim of service 
connection for otitis; the June 1989 rating decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).

3.  New and material evidence has not been submitted for the 
purpose of reopening the veteran's claim of service 
connection for glaucoma since the Board's January 1992 
denial.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claims for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matters on appeal 
involving new and material evidence to reopen claims for 
heart disease, otitis and glaucoma has been obtained and 
developed by the agency of original jurisdiction, and that 
all reasonable efforts to assist the veteran in obtaining the 
evidence necessary to substantiate these claims have been 
made.  In this regard, the veteran has been afforded VA 
examinations and he has been given the opportunity to present 
oral testimony before the RO and the Board.  Additionally, 
the outpatient treatment records from the VA medical 
facilities in Dallas and Waco have been added to the claims 
file, and the veteran has not made VA aware of any additional 
evidence, not yet of record, that may be pertinent to these 
claims. 

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with his claims 
through an August 1989 letter notifying him the claims were 
denied, through letters regarding his attempts to reopen his 
claims and initiate new ones, and through the September 1997 
statement of the case (SOC) and April 2000 supplemental 
statement of the case (SSOC).  The veteran was provided with 
the applicable rules and regulations pertaining to his claims 
and informed of the reasons and bases for the RO's 
determinations.  There is no indication that the Board's 
present review of the claims regarding new and material 
evidence will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In sum, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeals for the issues involving new and 
material evidence to reopen claims for heart disease, otitis 
and glaucoma has been obtained by the RO.

I.  Facts and Law Re:  New and Material Evidence

In a June 1989 decision, the RO denied the veteran's claim 
for service connection for disorders including otitis.  The 
RO concluded that while the veteran was treated for otitis 
once during service, otitis was not found to be a chronic 
condition.  The veteran was informed of this decision, but 
did not appeal within one year.  

In the pertinent part of a January 1992 decision, the Board 
denied the veteran's claims for service connection for 
glaucoma and a heart condition.  The RO found that these 
conditions were not noted during service or for many years 
thereafter.  The veteran was informed of this decision, but 
did not appeal.      

The June 1989 RO decision is final with respect to the issue 
involving otitis.  The January 1992 Board decision is final 
with respect to the issues involving heart disease and 
glaucoma.  The claims for service connection will not 
thereafter be reopened or allowed, except as otherwise 
provided.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 
20.1103 and 20.1104 (2001).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of determining whether a case should be 
reopened, the credibility of any factual statements added to 
the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board notes that although the RO has considered the claim 
for service connection for heart disease on a de novo basis 
(see April 2001 SSOC), the Board must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions. Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board must address the question of new 
and material evidence in the first instance because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett, 83 F.3d 
at 1383; Butler, 9 Vet. App. at 171 (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett, 
83 F.3d at 1383; Hickson v. West, 11 Vet. App. 374, 377 
(1998).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

II.  Analysis

A.  Heart disease to include coronary artery disease (CAD) 
	
At the time of the January 1992 decision that last denied 
service connection for heart disease, the evidence of record 
included current diagnoses of CAD and inservice findings 
including treatment for complaints of chest pains in July 
1965.  As the file at that time contained no inservice 
finding of chronic CAD, no medical evidence of chronic 
cardiovascular problems prior to the mid 1980's, and no 
medical evidence of a link between the current CAD and the 
inservice complaints of chest pain, the claim for service 
connection was denied.  

The evidence received in connection with the veteran's 
attempt to reopen his claim for service connection for heart 
disease includes statements from the veteran indicating that 
he was treated for cardiovascular symptoms during service and 
shortly thereafter.  The evidence also includes VA and 
private medical records not previously of record.  Among the 
medical records added since January 1992 are reports of VA 
treatment for chest pain dating from 1975.  Specifically, 
these records indicate that the veteran was treated for 
"longstanding history of pressure in chest" and that he was 
"evaluated in service for this problem."      

On review of the record, the Board finds that the above noted 
additional evidence of record is new.  Additionally, since 
this new medical evidence includes cardiac findings from 1975 
and evidence of a possible continuation of symptomatology 
noted during service, this new evidence is relevant and 
probative as to the question of service connection for heart 
disease and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  Furthermore, the credibility of 
the statements of the veteran with regard to his 
symptomatology must be presumed for purposes of determining 
whether a claim is reopened.  See Justus, Supra.

New and material evidence having been submitted, the claim of 
entitlement to service connection for heart disease is 
reopened, and the issue is to be remanded to the RO for 
additional development as discussed below in the REMAND 
portion of this decision.  

B.  Otitis 

At the time of the June 1989 RO decision that denied the 
veteran's claim for service connection for otitis, the file 
contained: service medical records which noted a history of 
treatment for otitis in August 1964 and treatment for an ear 
ache in December 1964; a September 1966 report of examination 
prior to separation which noted that the veteran's ears and 
drums were evaluated as normal; and a September 1966 report 
of medical history on which the veteran reported he had no 
ear trouble or running ears.  The record also contained the 
veteran's March 1989 claim for service connection, which 
listed otitis.  The file contained no medical records of 
treatment for ear problems since service.

Since the last final denial in 1989, no medical evidence has 
been added to the claims file regarding otitis or any other 
ear problem.  The only evidence submitted since 1989 that 
relates to otitis in any manner is found in statements from 
the veteran from hearings in January and August 2001.  These 
statements are merely vague assertions that he has had ear 
infections over the years since service.  Essentially, these 
statements do nothing more than reiterate the veteran's claim 
for service connection.    

The Board finds that the veteran has not submitted any new 
evidence indicating that he has a current ear problem, 
including otitis, due to service.  The veteran's statements 
during his hearings were merely recitations of the claim made 
prior to his 1989 denial of service connection.  These 
statements are duplicative and, therefore, not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a).  

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for otitis cannot 
be reopened.  

C.  Glaucoma 

At the time of the January 1992 Board decision that denied 
service connection for glaucoma, the file contained: medical 
records of inservice eye examinations;  medical records 
showing post-service diagnoses of and treatment for glaucoma 
from the late 1980's; and statements from the veteran, 
including those made during a September 1990 RO hearing, 
asserting that he had photophobia during service and that 
this photophobia was actually glaucoma or a symptom of 
glaucoma.  

Specifically, the service medical records on file in 1992 
reveal that the veteran entered service with defective vision 
in the left eye (20/70 corrected to 20/20), that the same 
degree of defective vision was noted in the left eye on 
examination prior to separation in September 1966, and that 
the veteran underwent eye examinations during service and was 
issued spectacles.  The report of one such eye examination 
dated in May 1965 revealed that the veteran wanted to wear 
sunglasses because of photophobia.  The examination was 
negative, but a note recommended to the veteran's commanding 
officer that the veteran be allowed to wear dark glasses in 
bright light.  The 1966 separation examination did not show 
any chronic eye disorder other than the defective vision 
noted above.  Post service medical records note diagnoses of 
glaucoma as early as 1987 and show that the veteran underwent 
surgery for glaucoma in May 1989.      

With only a record of defective vision and a complaint of 
photophobia noted during service, a 20 year gap between the 
inservice symptoms and the earliest recorded diagnosis of 
glaucoma, and no medical evidence linking the glaucoma to 
service, the Board denied service connection for glaucoma in 
January 1992.

The evidence submitted subsequent to the January 1992 Board 
decision includes hearing testimony and statements from the 
veteran, VA medical records dating from 1975 to 1996, and 
private medical records from the Providence Health Center 
dated in 1985. 

The hearing testimony and statements essentially repeat 
allegations raised prior to the 1992 decision, including 
assertions that the current glaucoma is related to the 
photophobia reportedly noted during service.  As such, they 
are duplicative and, therefore, not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).

After careful review of all the medical records added to the 
file since 1992, the Board finds that these medical records 
do not contain any new evidence.  They essentially repeat the 
1987 diagnosis of glaucoma noted prior 1992 and relate 
accounts of continuing treatment for this disorder.  The new 
records contain no diagnosis of glaucoma prior to 1987, nor 
do they contain any evidence linking the current glaucoma to 
the veteran's period of  service. 

In sum, the while the evidence of record shows ongoing 
treatment for glaucoma, the Board finds that the evidence 
submitted since the 1992 denial of service connection is not 
relevant and probative as to the question of service 
connection for glaucoma, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for glaucoma.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for heart disease to include 
coronary artery disease (CAD), the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for otitis, the 
claim is not reopened.  The appeal is denied.

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for glaucoma, the 
claim is not reopened.  The appeal is denied.


REMAND

As stated above, the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for heart disease.  He has also asserted claims 
for service connection for hypertension and a vascular 
disorder.  Furthermore, the veteran claims that he currently 
has a disorder of the cervical spine due to an inservice 
fall.  

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and lay, 
including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
C.F.R. § 5103A(d)).

With regard to the veteran's claim for service connection for 
heart disease, the Board observes that while the newly 
submitted medical evidence includes 1975  findings of 
cardiovascular symptoms including "longstanding history of 
pressure in chest", as well as medical evidence of some 
connection to service with the notation that the veteran was 
"evaluated in service for this problem," the veteran has not 
been afforded a VA examination for the purpose of determining 
the etiology of any current heart disease. 

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board finds that the veteran should be 
afforded a VA examination to determine whether any current 
cardiovascular disease is related to the inservice symptoms 
including complaints of chest pain and pressure reported 
since service.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Furthermore, the Board notes that in addition to heart 
disease, the veteran has also asserted claims for service 
connection for hypertension and for a vascular disorder.  The 
Board also points out that no effort has ever been taken by a 
qualified medical professional to differentiate or otherwise 
assign etiology to the many, possibly pertinent symptoms 
noted during and since service.  These include chest pain, 
pressure in chest, dizziness, shortness of breath, fatigue, 
and leg cramps.  As these symptoms could possibly relate to 
one or more of the claimed heart and vascular problems, the 
Board finds that the veteran's claims for cardiovascular 
disorders are inextricably intertwined, and therefore must be 
addressed together on remand.  Harris v. Derwinski, 1. Vet. 
App. 180 (1991).   

Turning to the remaining claim with regard to a disorder of 
the cervical spine, the Board notes that the veteran was 
diagnosed with cervical disk disease at the Providence Health 
Center in 1985 and 1986.  While a subsequent VA examination 
in March 1989 indicated that the veteran's cervical spine was 
evaluated as normal, review of that examination report does 
not reveal whether the VA examiner had access to or reviewed 
the records of the veteran's prior medical treatment at 
Providence in 1985 and 1986, since these were not added to 
the claims file until 1996.  As such, the Board finds that 
further adjudication by the RO is required.

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green, 
supra.  Therefore, the veteran should be afforded an 
orthopedic examination to determine the nature and etiology 
of any disorder of his cervical spine.  

Prior to any examination the RO should assist the veteran in 
obtaining any  pertinent records that may relate to his 
claims for service connection.  Here, the veteran has 
indicated that there should be some VA record of treatment 
for cardiovascular problems during service and shortly after 
service.  He has also reported that the service medical 
records should contain some record of his inservice treatment 
following a fall while in Germany.  Attempts should be made 
to obtain any outstanding service medical records as well as 
any records of medical treatment received for these 
conditions in the years shortly after service.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  In 
reaching this conclusion, the Federal Circuit stated that VA 
has substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request.    

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra.; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claims for service connection 
cardiovascular disorders and for a 
disorder of the cervical spine.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for the claimed symptoms 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

3.  Then, after all available records 
have been added to the claims file, the 
veteran should be afforded an  orthopedic 
examination to determine the nature and 
etiology of any current disorder of the 
cervical spine, and a cardiovascular 
examination to determine the nature and 
etiology of any heart or vascular 
disorder diagnosed.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
In so doing, the examiner performing the 
cardiovascular examination should 
carefully consider the findings in the VA 
outpatient treatment records that note 
the veteran's 1975 complaints of 
cardiovascular symptoms.  Likewise, the 
physician performing the orthopedic 
examination should carefully review the 
findings on the records from the 
Providence Health Center pertaining to 
the veteran's cervical spine.  Then, the 
VA examiners should be directed to 
provide medical opinions as to whether 
the veteran has a disorder of the 
cervical spine or a heart or vascular 
disorder due to service.  The examiner 
should reconcile and discuss any findings 
or opinions that are in conflict with 
medical findings or opinions of record.  
Complete rationale for the opinions 
expressed should be provided.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examinations may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2001).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 



